95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jaime Gustavo GOMEZ-ACEVES aka:  Jaime Gustavo-Aceves,Defendant-Appellant.
No. 95-50322.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 23, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jaime Gustavo Gomez-Aceves appeals his guilty plea conviction and sentence under the Sentencing Guidelines for possession of heroin with intent to distribute in violation of 21 U.S.C. § 841(a)(1).  Gomez-Aceves's counsel, the Federal Public Defender, has submitted a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.  Because our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no meritorious issues for review, we AFFIRM the district court's judgment and GRANT the motion of counsel to withdraw.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3